Citation Nr: 1111152	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-41 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for degenerative joint disease of the right shoulder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1978 to February 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in connection with her appeal; however, in a December 2010 statement, she requested that her hearing be canceled.  Therefore, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2010).


FINDING OF FACT

Degenerative joint disease of the right shoulder is manifested by flexion to 170 degrees; abduction to 170 degrees; internal rotation to 20 degrees; and external rotation to 90 degrees, with pain and additional limitation of motion during flare-ups.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for degenerative joint disease of the right shoulder, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5202-5201, 5003 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for her right shoulder disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for her right shoulder disability was granted and an initial rating was assigned in the March 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  The Veteran has also been afforded a VA examination in January 2009 in order adjudicate her initial rating claim.  The Board finds this examination to be adequate in order to evaluate the Veteran's right shoulder disability as such includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the January 2009 VA examination report is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.


Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca, supra.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's degenerative joint disease of the right shoulder is currently evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5202-5201.  In this regard, she was granted a separate rating for her right shoulder disability as a residual of her service-connected fractured right humerus.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that impairment of the humerus under Diagnostic Code 5202 is the service-connected disorder and limitation of the arm under Diagnostic Code 5201 is a residual condition.

In this regard, the Veteran's right (dominant) shoulder disability has been evaluated under Diagnostic Code 5201 pertaining to limitation of motion of the arm.  For the dominant right shoulder, Diagnostic Code 5201 provides for a 20 percent evaluation for limitation of motion at shoulder level.  A 30 percent evaluation is assigned if there is limitation of motion of the dominant arm midway between the side and the shoulder level involving the dominant arm.  In determining whether a Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I.

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  Shoulder level is at 90 degrees, and exactly midway between the side and shoulder level is at approximately 45 degrees.  

On VA examination in January 2009, X-ray studies confirmed a diagnosis of degenerative joint disease of the right acromioclavicular joint.  The Veteran reported no deformity, giving way, instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locating, effusion, chronically painful motion, or signs of inflammation.  She did note pain and limitation of motion during flare-ups, which were usually precipitated by weather and lasted 1 to 2 days.  On physical examination, flexion was to 170 degrees; abduction was to 170 degrees; right internal rotation was to 20 degrees; and left internal rotation was to 90 degrees, with no objective evidence of painful motion.  There was no objective evidence of increased pain or limitation of motion upon repetition.  The examiner did note that there was "significant" impairment of internal rotation, which had mild to moderate effects on usual daily activities, including chores, shopping, exercise, recreation, traveling, bathing, dressing and grooming; however, these limitations referred only to symptomatology during flareups.

There are no clinical notes referring to treatment of the right shoulder.  According to the VA examination report, the only medical evidence of record, the Veteran's range of motion for both flexion and abduction is greater than 90 degrees, or shoulder level.  Therefore, a clear preponderance of the evidence is against a finding of entitlement to an increased evaluation based on limitation of motion of the arm under DC 5201.  There are also no clinical findings showing ankylosis of the scapulohumeral articulation or impairment of the clavicle or scapula to warrant higher evaluations under DC 5200 or 5203.  The Veteran has received a separate disability evaluation for impairment of the humerus under DC 5202.  

As the Veteran has degenerative joint disease of the right shoulder, confirmed by X-ray findings, the Board has considered whether she is entitled to a compensable rating under DC 5003, pertinent to the evaluation of degenerative arthritis.  Specifically, DC 5003 indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, as is the case here, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

Based on the foregoing, the Board finds that the Veteran is entitled to an initial 10 percent rating as she has degenerative joint disease of the right shoulder with painful and limited motion during flare-ups.  Specifically, the Board concludes that the Veteran's right shoulder disability results in functional loss, as the objective evidence shows that the Veteran has increased pain, limitation of motion, and impairment of daily activities during flare-ups.  See DeLuca, supra.  The Veteran has also exhibited significant impairment of internal rotation of the joint.  Therefore, as DC 5003 allows for a 10 percent rating in contemplation of limitation of motion, albeit noncompensable, the Board finds that an initial 10 percent rating, but no higher, is warranted for the Veteran's right shoulder disability.  In this regard, as such disability does not affect two joints, a 20 percent rating under DC 5003 is not warranted.

Thus, resolving doubt in the Veteran's favor, the Board finds that the Veteran's symptoms result in limitation of motion of the joint due to degenerative arthritis and, as such, an initial 10 percent rating, but no higher, is warranted for her right shoulder disability.  See DeLuca, supra; 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right shoulder disability; however, the Board finds that her symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right shoulder disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's right shoulder symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of her right shoulder disability that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's right shoulder disability may interfere with her employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for her service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran is employed full-time and has not alleged that she was unemployable during the course of the appeal.  Therefore, as there is no evidence of unemployability, a TDIU is not raised by the record.

In sum, the Board finds that the Veteran is entitled to an initial rating of 10 percent, but no higher, for degenerative joint disease of the right shoulder.  In denying an initial rating in excess of 10 percent, the Board finds that the preponderance of the evidence is against the Veteran's claim and, as such, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating of 10 percent, but no higher, for degenerative joint disease of the right shoulder is warranted, subject to the regulations governing the award of monetary benefits.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


